RENDERED : JUNE 17, 2010
                                                            TO BE PUBLISHED

              ,*uyrrmr Qlllurf of ~Rru
                              2008-SC-000899-DG


                                                          DAT
ORLANDO SAXTON



                   ON REVIEW FROM COURT OF APPEALS
V.                    CASE NO . 2007-CA-002335-MR
                  GRAVES CIRCUIT COURT NO. 06-CR-00195



COMMONWEALTH OF KENTUCKY                                              APPELLEE



             OPINION OF THE COURT BY JUSTICE ABRAMSON

                                  AFFIRMING


      Pursuant to Kentucky Revised Statute (KRS) 218A.1411, any one who

unlawfully traffics in a controlled substance within one thousand (1,000) yards

of a school is guilty of a Class D felony unless the provisions of KRS Chapter

218A otherwise provide a more severe penalty for the offense. Following his

conviction for selling marijuana within 1,000 yards of Graves County High

School, Appellant Orlando Saxton challenges that conviction on the ground

that the Commonwealth was required to prove that he knew he was trafficking

within the prohibited proximity to a school . He also alleges that his conviction

was tainted by palpable error because police entrapped him by arranging for

the drug transaction to occur at a specific location near the school . Finding no

error on either ground, we affirm his conviction .
                               RELEVANT FACTS

      Saxton was indicted by the Graves County Grand Jury on three counts of

first-degree trafficking in a controlled substance and one count of trafficking in

a controlled substance within 1,000 yards of a school . He was convicted on all

four counts following a jury trial and sentenced to five years on each of the

first-degree trafficking charges and one year on the charge of trafficking within

1,000 yards of a school, with all sentences to run consecutively for a total of

sixteen years . The first-degree trafficking charges arose from sales of cocaine

on January 25, 2006 and are not pertinent to this appeal .

      The violation of KRS 218A .1411, a statute entitled "Trafficking in

controlled substance in or near school-Penalty", involved a January 7, 2006

sale of marijuana to Saxton's aunt, Anna Saxton, and her fiance, Henry Island.

After agreeing to work as informants for the Pennyrile Narcotics Task Force,

Ms . Saxton and Island arranged for Orlando Saxton to meet them at a Days

Inn Motel, a location within 1,000 yards of Graves County High School. In a

videotaped transaction, Saxton sold the informants 8 .3 grams of marijuana .

Saxton was convicted as noted and appealed to the Court of Appeals.

      The Court of Appeals rejected Saxton's argument that Kentucky law

imparted a mens rea requirement to KRS 218A.1411, i. e., that the

Commonwealth was required to prove that he "knowingly" trafficked within

1,000 yards of a school. That Court also rejected Saxton's arguments that his

conviction was tainted by police entrapment constituting palpable error and

that he was impermissibly denied the opportunity to impeach -Henry Island .
This Court granted discretionary review as to the alleged mens rea requirement

in KRS 218A .1411 and the entrapment issue.

                                   ANALYSIS

I. KRS 218A.1411 Does Not Require Proof That a Defendant Knew He Was
   Trafficking Illegal Drugs Within 1,000 Yards of a School.

      Kentucky has codified criminal offenses involving trafficking and

possession of controlled substances in KRS Chapter 218A entitled simply

"Controlled Substances." Trafficking in the first-degree, second-degree and

third-degree all require that a person "knowingly and unlawfully" traffic in the

particular controlled substances covered by that specific offense. See KRS

218A.1412, .1413, and .1414 . Similarly, KRS 218A .1421 prohibits "knowingly

and unlawfully" trafficking in marijuana and provides penalties ranging from a

Class A misdemeanor to a Class B felony contingent upon the quantity of

marijuana and whether it is a first or subsequent offense . But for KRS

218A.1411 regarding trafficking in proximity to a school, Saxton would have

been charged with a Class A misdemeanor due to the fact he sold less than 8

ounces of marijuana and it was his first offense. He challenges his Class D

felony conviction pursuant to KRS 218A.1411, maintaining that various

provisions in KRS Chapter 501 of the Kentucky Penal Code and, by analogy,

United States Supreme Court case law, require the Commonwealth to prove he

knew he was conducting the drug transaction within 1,000 yards of a school .

We begin not with Saxton's extra-statutory language arguments but with the

plain language of the statute .

      KRS 218A.1411 provides :
            Any person who unlawfully traffics in a controlled
            substance classified in Schedules I, II, III, IV or V, or a
            controlled substance analogue in any building used
            primarily for classroom instruction in a school or on
            any premises located within one thousand (1,000)
            yards of any school building used primarily for
            classroom instruction shall be guilty of a Class D
            felony, unless a more severe penalty is set forth in this
            chapter, in which case the higher penalty shall apply.
            The measurement shall be taken in a straight line
            from the nearest wall of the school to the place of
            violation .

Clearly, the statute contains no requirement that the person who is unlawfully

trafficking "know" that he is doing so within 1,000 yards of a school . In this

regard, our statute is like its federal counterpart, formerly codified at 21 U.S .C .

§ 845a and entitled "Distribution in or near schools",' which similarly provides

more severe penalties for "distributing a controlled substance" near a school

but contains no reference to a mens rea on the part of the defendant as to the

proximity of the school . Before turning to instructive federal precedent

addressing that particular statute, it is also noteworthy that KRS 218A .1411

simply refers to one who "unlawfully" traffics. As noted above, all of the other

trafficking statutes in KRS Chapter 218A employ two adverbs to modify

"traffics", i.e., "knowingly and unlawfully ." KRS 218A .1411 departs from that

form in what appears to be a very deliberate choice of language.

       As for the federal statute prohibiting distribution of drugs in or near

schools, several United States Courts of Appeal have upheld the federal statute

against challenges that it violates due process because it provides extra

1 This provision has been expanded, retitled "Distribution or manufacturing in or
  near schools and colleges" and is now codified at 21 U.S .C. 3 860 .
punishment without regard for whether the actor knew of either the existence

of the statute or his proximity to a school . In United States v. Holland, 814
F.2d 1215, 1222-23 (D .C. Cir. 1987), the District of Columbia Circuit Court of

Appeals readily rejected the ignorance of the law argument :

             Generally, as Holland concedes, ignorance of the law
             does not serve as an excuse for criminal conduct. The
             narrow exception to this rule is found where legislation
             criminalizes "wholly passive" conduct by a person who
             is "unaware of any wrongdoing ." Lambert v. California,
             355 U .S . 225, 228 . . . (1957) . Lambert itself
             emphasizes the narrowness of this exception : "There
             is wide latitude in the lawmakers to declare an offense
             and to exclude elements of knowledge and diligence
             from its definition . . . . The rule that `ignorance of the
             law will not excuse' . . . is deep in our law. . . ." Id.
             (citations omitted) . Due process does not require the
             prosecution to prove that a drug trafficker had actual
             knowledge of section 845a .

      As to the argument that section 845a was constitutionally infirm because

it did not require proof that the drug trafficker had knowledge of his proximity

to the school, the Holland Court noted that Second Circuit cases rejecting the

argument, including U.S. v. Falu, 776 F.2d 46 (2nd Cir . 1985), were fully

reconcilable with the United States Supreme Court decision in Liparota v.

United States. 471 U .S . 419 (1985), a case Saxton relies on in this Court. The

Holland Court noted that

                    Liparota was concerned with a food stamp
             statute which provided "that `whoever knowingly uses,
             transfers, acquires, alters, or possesses coupons or
             authorization cards in any manner not authorized by
             [the statute] or the regulations' is subject to a fine and
             imprisonment ." . . . The Supreme Court held that in
             order to violate this statute, the government must
             prove that the accused knew that his or her use,
             transfer, acquisition, alteration or possession was
             unauthorized . . . . The Court emphasized in reaching
             this result that this construction is particularly
             appropriate where . . . to interpret the statute
             otherwise would be to criminalize a broad range of
             apparently innocent conduct. . . [and that] requiring
             mens rea [here] is in keeping with our longstanding
             recognition that "ambiguity concerning the ambit of
             criminal statutes should be resolved in favor of lenity"
             . . . Although the rule of lenity is not to be applied
             where to do so would conflict with the implied or
             expressed intent of Congress, it provides a time-
             honored interpretive guideline when the congressional
             purpose is unclear.

                    The rationale of Liparota does not apply to the
              present case . Section 845a does not criminalize a
              broad range of apparently innocent conduct. Nor
              would it be appropriate to apply the rule of lenity here,
              where the application of it would "undercut [the]
              unambiguous legislative design" of this section.
810 F.2d at 1223 (citations omitted) . The Holland Court's discussion of

legislative intent with regard to the federal statute is particularly noteworthy

because Kentucky's own drug trafficking statutes are modeled on federal law.2

              It is easily concluded here that Congress' heightened
              interest in protecting children from both the indirect
              and the direct perils of drug traffic amply supports its
              decision not to require a showing of mens rea of the
              proximity of a school . A reasonable person would
              know that drug trafficking is subject to stringent
              public regulation because it can seriously threaten the
              community's health and safety, particularly as it

2   The Kentucky Penal Code revision was in draft form when comprehensive federal
    drug abuse prevention and control legislation was adopted in 1970 and became a
    model for the Uniform Controlled Substances Act . That uniform act was the basis
    for KRS Chapter 218A adopted by the Kentucky General Assembly in 1972 . R.
    Lawson 8, W. Fortune, Kentucky Criminal Law § 18-1 (a) (1) (1998) (Lawson 8s
    Fortune) . KRS 218A.1411 was adopted in 1992 but, as noted, closely follows a
    comparable federal statute .
                  lates to the community's heightened concern for the
                 ealth, safety and welfare of its children. And because
                 nowledge of section 845a is presumed in law, it is
                  asonable for Congress to have expected drug
               t affickers to ascertain their proximity to schools and
               r move their operations from these areas or assume
               t e risk for their failure to do so .
810 F.2d at 223 . Numerous federal and state courts have similarly rejected

constitution     challenges to statutes increasing the penalties for trafficking in

controlled su stances in or near schools despite the absence of any

requirement hat the actor know of his proximity to a school. See, e.g., United

States v. Cro s, 900 F.2d 66, 69 (6th Cir. 1990) ; United States v. Haynes, 881

F .2d 586, 59    (8th Cir. 1989) ; United States v. Pitts, 908 F.2d 458, 461 (9th Cir.

1990) ; State     Morales, 539 A.2d 769, 775-76 (N.J. Super. 1987) ; State v.

Coria, 839 P. d 890, 895-96 (Wash . 1992) . Thus, we address Saxton's specific

arguments w th awareness that KRS 218A.1411 contains no express

requirement, or even suggestion, that the Commonwealth must prove that a

drug traffick r knew of his proximity to a school and, further, with an

understandi g that the absence of a mens rea as to the proximity issue poses

no federal co stitutional issues .

      Saxton ,premises his first argument on KRS 501 .030 and 501 .020(2), two

statutes cont ined in the "General Principles of Liability" section of the

Kentucky Pe al Code . The Penal Code consists of KRS Chapters 500 to 534 .

See KRS 500  010. As noted, all criminal offenses relating to controlled

substances a e codified outside of the Kentucky Penal Code in a separate,

largely self-c ntained chapter of the Kentucky Revised Statutes, KRS Chapter
218A. Thus, initially, we note that it is questionable whether Kentucky Penal

Code provisions can be deemed to dictate principles applicable to the controlled

substance offenses contained in KRS Chapter 218A. Saxton urges that the

general principles of liability applicable to Penal Code offenses must apply,

however, because KRS 218A.015 essentially imports them by stating: "When

used in this chapter, the terms "intentionally," "knowingly," "wantonly," and

"recklessly," including but not limited to equivalent terms such as "with

intent," shall have the same definition and the same principles shall apply to

their use as those terms are defined and used in KRS Chapter 501 ." (emphasis

supplied) . However, none of these mental states is "used" in KRS 218A.1411,

(indeed, that is the very issue that is before us), so it is difficult to conclude

that a statute that makes no mention of "intentionally," "knowingly" or any of

the other mental states somehow imports Penal Code principles relating to

those mental states .

      Assuming arguendo that somehow this importation did occur, Saxton's

argument is simply unavailing . He notes that KRS 501 .030(2) provides that a

person is not guilty of a criminal offense unless he acts with the requisite

mental state "with respect to each element of the offense ." However,

in its entirety, KRS 501 .030 provides :

             A person is not guilty of a criminal offense unless :

                    He has engaged in conduct which includes a
                     voluntary act or the omission to perform a duty
                     which the law imposes upon him and which he
                     is physically capable of performing; and
              (2)     He has engaged in such conduct intentionally,
                      knowingly, wantonly or recklessly as the law
                      may require, with respect to each element of the
                      offense, except that this requirement does not
                      apply to any offense which imposes absolute
                      liability, as defined in KRS 501 .050.

Again, the law at issue in this case, KRS 218A.1411, does not specifically

require the actor to act intentionally, knowingly, wantonly or recklessly with

regard to the locale of his drug transaction . Instead, it incorporates all forms

of "unlawful" trafficking (a reference to other provisions of KRS Chapter 218A)

and makes engaging in that otherwise illegal act potentially subject to harsher
penalties if it occurs within sufficient proximity to a school. Read literally

KRS 218A.1411 does not require any mental state, just otherwise unlawful

trafficking within a particular physical area or zone . Given the absence of

mention of any mental state in KRS 218A.1411, KRS 501 .030(2) cannot be

read to require imputation of a "knowing" mental state .

        Saxton couples his KRS 501 .030 argument with citation to the Penal
Code definition of "knowingly" set forth in KRS 501 .020 (2) : "A person acts

knowingly with respect to conduct or to a circumstance described by a statute

defining an offense when he is aware that his conduct is of that nature or that

the circumstance exists." While admittedly "knowingly" can be applicable to a

circumstance, it plainly is not applicable to the specific circumstance identified
in KRS 218A .1411, proximity to a school, because the legislature did not

employ the term . In short, "knowingly" could have easily been inserted in the


3   As commentators have noted, the penalties for other trafficking crimes in Chapter
    218A are "sufficiently high to limit the applicability of this offense to cases involving
    first-time offenders in third-degree trafficking or trafficking in small amounts of
    marijuana . . . . .. Lawson 8v Fortune, § 18-2(a)(3) .
statute along with "unlawfully" if that was the legislative intent but, as with the

Federal statute and those of many sister states, it was not.
      KRS 501 .030(2) references an "absolute liability" offense as defined in

KRS 501 .050, a statute that Saxton also focuses on as evidence that KRS

218A.1411 must be construed to include a "knowing" mental state . KRS

501 .050 states :

             A person may be guilty of an offense without having
             one (1) of the culpable mental states defined in KRS
             501 .020 only when :
             (1)   The offense is a violation or a misdemeanor as
                   defined in KRS 500.080 and no particular
                   culpable mental state is included within the
                   definition of the offense; or
             (2)   The offense is defined by a statute other than
                    this Penal Code and the statute clearly indicates
                    a legislative purpose to impose absolute liability
                    for the conduct described.

       Saxton argues vigorously that the legislature did not intend to create an

absolute liability offense when it passed KRS 218A.1411 and then uses that

principle to introduce his argument that a culpable mental state must be

required. We would agree that the statute is not an absolute liability statute as

those are typically understood because the culpable mental state is supplied by

the trafficking statutes themselves, all of which require the actor to act

"knowingly and unlawfully" . A mens rea for the person's conduct is thus

incorporated requiring proof by the Commonwealth to that effect but, again,

the statute is silent as to any additional requirement of proving a mens rea as

to the fact the drug transaction is being conducted in close proximity to a

school . The fact that KRS 218A.1411 is not an absolute liability offense does

not lead to Saxton's desired result, i.e., it does not mean a fortiori that an

                                         10
unlawful drug trafficker must know that he is conducting business in close

proximity to a school before he can be subject to the harsher penalty

potentially imposed by that statute .

      Finally, Saxton argues that the language in KRS 501 .030(2) regarding

"each element of the offense", when read in conjunction with United States

Supreme Court precedent, leaves no doubt that a "knowing" mental state must

be applied as to the drug trafficker's proximity to a school . As noted above,

there is no mental state expressed in KRS 218A.1411 and KRS 501 .030(2) is

clear that the requirement of a mental state "with respect to each element of

the offense" must be "as the law may require . . . ." Additionally, as noted, the

KRS Chapter 501 statutes have limited application to non-Penal Code offenses .

Even assuming these statutes apply, KRS 501 .040 provides: "Although no

culpable mental state is expressly designated in a statute defining an offense, a

culpable mental state may nevertheless be required for the commission of such

offense or with respect to some or all of the material elements thereof, if the

proscribed conduct necessarily involves such culpable mental state ."

(emphasis supplied) . Thus, even within the Penal Code, there is recognition

that a culpable mental state may not be required as to an element of the

offense. That is exactly how the Kentucky General Assembly drafted KRS

218A.1411, with no culpable mental state as to the proximity to a school .

Moreover, proximity to a school is not "conduct" as referenced in the closing

language of KRS 501 .040 and thus does not "necessarily involve [a] culpable

mental state ." Rather, prohibited proximity to a school is a circumstance that
can lead to harsher punishment for otherwise illegal conduct, drug trafficking,

regardless of the trafficker's knowledge of the nearby school .

      Saxton's U .S . Supreme Court precedent is similarly unavailing . In

Flores-Figueroa v. United States, ~U .S .~, 129 S . Ct. 1886 (2009), a federal

identity theft statute provided aggravated penalties for one who "knowingly

transfers, possesses, or uses, without lawful authority, a means of

identification of another." The defendant was convicted for using a social

security card and an alien registration card that contained his lawful name but

social security and registration numbers assigned to another person. The

Supreme Court construed "knowingly" in the statute to modify not only the

verbs but also "the object of the sentence" and, therefore, the government was

required to prove that the defendant knew that the identification numbers he

used belonged to another person. The Flores-Figueroa decision is very clearly

premised on careful consideration of the statutory text and principles of

ordinary English grammar.

             There are strong textual reasons for rejecting the
             Government's position. As a matter of ordinary
             English grammar, it seems natural to read the
             statute's word "knowingly" as applying to all the
             subsequently listed elements of the crime. The
             Government cannot easily claim that the word
             "knowingly" applies only to the statutes (sic) first four
             words, or even its first seven . . . .



             In ordinary English, where a transitive verb has an
             object, listeners in most contexts assume that an
             adverb (such as knowingly) that modifies the transitive
             verb tells the listener how the subject performed the
             entire action, including the object as set forth in the

                                         12
             sentence . Thus, if a bank official says, "Smith
             knowingly transferred the funds to his brother's
             account," we would normally understand the bank
             official's statement as telling us that Smith knew the
             account was his brother's . Nor would it matter if the
             bank official said "Smith knowingly transferred the
             funds to the account of his brother." In either
             instance, if the bank official later told us that Smith
             did not know the account belonged to Smith's brother,
             we should be surprised.

129 S . Ct. at 1890 .

      Focusing similarly on the words employed in KRS 218A.1411, it is

abundantly clear that the legislature chose not to use the "knowing" mental

state which Saxton advocates anywhere in the statute. The statutory

construction issue before us is wholly unlike Flores-Figueroa because it is not a

matter of determining which elements of the offense are modified by the stated

mental state that introduces the statute . Saxton's other United States

Supreme Court precedent is also distinguishable. See Arthur Andersen LLP v.

United States, 544 U.S . 696 (2005) (statute that applied to one who "knowingly

uses intimidation or physical force, threatens or corruptly persuades another

person . . . with intent to . . . cause or induce" that person to withhold

testimony or documents in an official proceeding requires, as a matter of

linguistics and in light of the entire statutory scheme, that the person

"knowingly . . . corruptly persuade") ; United States v. X-Citement Video, Inc.,

513 U.S . 64 (1994) (statute that applies to any person who "knowingly

transports or ships" any visual depiction "which involves the use of a minor

engaging in sexually explicit conduct" requires the person to know the person
depicted is a minor because inter alia the age of the performer is a crucial

statutory element separating legal innocence from wrongful conduct and the

legislative history supports that construction) .

      Just as these cases focus intently on the language of the statute, Love v.

Commonwealth, 55 S.W .3d 816 (Ky. 2001) began with the language of the

third-degree assault statute, KRS 508 .025(1). That statute applies to a person

who "[rlecklessly, with a deadly weapon or a dangerous instrument, or

intentionally causes or attempts to cause physical injury to . . . a state, county,

city or federal peace officer." This Court held that given the mens rea language

employed by the General Assembly and KRS 501 .030(2), discussed above and

applicable to Penal Code offenses, a defendant cannot be convicted of third-

degree assault unless he is shown to have actual knowledge of the victim's

status as a peace officer, although such knowledge could be proven through

circumstantial evidence . Love is distinguishable in much the same manner as

the United States Supreme Court cases, i. e., the conclusion regarding mens rea

as to the challenged element is derived from the very language chosen by the

legislature . In this case, Saxton has no basis in KRS 218A .1411 from which to

extrapolate a requirement that the proximity to a school be known by the

defendant.

       These cases bring us full circle to the real issue before us, namely the

legislative intent with respect to KRS 218A.1411 . Discerning and effectuating

the legislative intent is the first and cardinal rule of statutory construction .

Toy v. Coca Cola Enterprises, 274 S .W.3d 433, 434 (Ky. 2008) . KRS 218A .1411


                                          14
contains no indication whatsoever that the legislature intended for the

enhanced punishments to apply only if the drug trafficker knew that he was

within 1,000 yards of a school. Saxton's attempt to impart a mens rea has no

basis in the statutory language and none of the KRS 501 statutory provisions

or distinguishable United States Supreme Court cases require a contrary

conclusion . As the Holland court aptly noted in concluding that the federal

statute prohibiting unlawful distribution of controlled substances in or near

schools applied regardless of the defendant's knowledge, the possibility that the

drug transaction will be within the proscribed proximity of a school is simply a

risk that the drug trafficker assumes; his knowledge, or lack thereof, is

irrelevant. 810 F.2d at 1223.

II. Saxton Was Not Entitled to a Directed Verdict of Acquittal on His
    Entrapment Defense and Thus No Palpable Error Occurred .

      Alternatively, Saxton seeks entry of a judgment of acquittal on the

grounds that the Commonwealth failed to disprove entrapment and thus he

was entitled to a directed verdict. He posits that there was no evidence that he

had in the past, would have on September 7, 2006 or would in the future

traffic marijuana at the Days Inn or any other location within 1,000 yards of

the school but for police entrapment . He readily acknowledges that this

argument was not presented to the trial court and seeks palpable error review.

      KRS 505 .010 defines entrapment as follows:

                   A person is not guilty of an offense arising out of
                   proscribed conduct when :
                   (a)   He was induced or encouraged to engage
                         in that conduct by a public servant or by
                         a person acting in cooperation with a

                                        15
                         public servant seeking to obtain evidence
                         against him for the purpose of criminal
                         prosecution ; and
                  (b)    At the time of the inducement or
                         encouragement, he was not otherwise
                         disposed to engage in such conduct .
            (2)   The relief afforded by subsection (1) is
                  unavailable when:
                  (a)    The public servant or the person acting in
                         cooperation with a public servant merely
                         affords the defendant an opportunity to
                         commit an offense ; or
                  (b)    The offense charged has physical injury or
                         the threat of physical injury as one (1) of
                         its elements and the prosecution is based
                         on conduct causing or threatening such
                         injury to a person other than the person
                         perpetrating the entrapment.
            (3)   The relief provided a defendant by subsection (1)
                  is a defense .

Because entrapment is a defense, the "Burden of Proof - Defenses" statute,

KRS 500 .070, is applicable . That statute provides in subsection (1) as follows:

                   The Commonwealth has the burden of proving
                   every element of the case beyond a reasonable
                   doubt, except as provided in subsection (3) .
                   This provision, however, does not require
                   disproof of any element that is entitled a
                   "defense," as that term is used in this code,
                   unless the evidence tending to support the
                   defense is of such probative force that in the
                   absence of countervailing evidence the defendant
                   would be entitled to a directed verdict of
                   acquittal.

Thus before the Commonwealth can be deemed to have the burden of

disproving a defense, the evidence supporting that defense must be of such

probative force that if the Commonwealth does not meet it with countervailing

evidence, the defendant would be entitled to a directed verdict of acquittal. In

fact, as Saxton maintains, citing Wyatt v. Commonwealth, 219 S .W.3d 751 (Ky.

                                        16
2007), it is only after the defendant has shown that there is evidence from

which a rational jury could conclude that he was induced by the government to

commit a crime he was not otherwise predisposed to commit, that the burden

shifts to the Commonwealth . The defendant need not testify in order to invoke

the entrapment defense (Saxton did not testify in this case) but there must be

sufficient other evidence of record to justify an instruction on entrapment,

Wyatt, supra or, in this case, evidence of "probative force" to justify the directed

verdict of acquittal under KRS 500.070(1) to which Saxton claims he was

entitled .

       Significantly, Saxton cites to no probative evidence of record that would

support his entrapment defense, requiring the burden to shift to the

Commonwealth . Saxton's suggestion to the contrary notwithstanding, the

mere fact that the confidential informants set up the drug transaction for a

location within 1,000 yards of a school does not suffice as probative evidence of

entrapment to drug traffic in violation of KRS 218A .1411 . On the contrary, the

evidence plainly shows that Saxton was predisposed to traffic illegal drugs; he

had access to the drugs, acquired them and came prepared to sell them at the

location suggested by the confidential informants, with all the risks that

location entailed . Moreover, there is nothing from which a rational jury could

conclude that Saxton's conduct was induced by the government and he would

not have otherwise sold marijuana within 1,000 yards of a school .

        Perhaps aware of the deficiencies in any proof of entrapment, Saxton

states, rather confusingly, that it "logically follows" that if the Commonwealth


                                         17
fails to produce any evidence that "the defendant was disposed to commit the

criminal act prior to first being approached by government agents",4 a directed

verdict of acquittal is in order . This is not logical nor is it Kentucky law. As

explained above, the burden of producing, or at least identifying, probative

evidence of entrapment rests in the first instance with the defendant and

Saxton does not articulate any way in which he met that burden by citing the

requisite evidence of probative value either to the trial court on a directed

verdict motion or even to this Court as a premise for palpable error review .

       Palpable error review presupposes that an error has occurred but that it

was not properly preserved for our review . Kentucky Rule of Criminal

Procedure 10 .26 . As noted, no error occurred with respect to Saxton's alleged

entrapment defense given the plain language of KRS 500 .070(l) . The burden

simply never shifted to the Commonwealth to disprove entrapment .

                                    CONCLUSION

       Appellant Orlando Saxton's arguments for imparting a "knowing" mental

state to the school proximity circumstance expressed in KRS 218A .1411 are

unavailing. The plain language of the statute contains no mens rea and this

legislative choice to impose harsher penalties for otherwise unlawful trafficking


4   This is a partial quote from Wyatt which cited the following from Commonwealth v.
    Day, 983 S .W.2d 505, 508 (Ky. 1999): "where the government has induced an
    individual to break the law and the defense of entrapment is raised, the prosecution
    must prove beyond a reasonable doubt that the defendant was disposed to commit
    the criminal act prior to first being approached by government agents" (citing
    Jacobson v. United States, 503 U .S. 540, 549 (1992)) . Inducement occurs when
    police or someone acting in cooperation with them conceives a "criminal design"
    and lures another into committing an offense he was not otherwise disposed to
    commit. 983 S.W.2d at 508 .


                                           18
in a particular location or zone, without regard to the trafficker's knowledge

regarding the proximity of a school, offends neither Kentucky law nor

constitutional principles . Accordingly, Saxton's KRS 218A.1411 trafficking

conviction is not subject to reversal on the grounds that the Commonwealth

did not prove his knowledge regarding the proximity of the drug transaction to

Graves County High School . As for his entrapment defense, Saxton is not

entitled to palpable error review because no error occurred. Pursuant to KRS

500 .070(l), the burden of disproving the defense never shifted to the

Commonwealth and, consequently, even if Saxton had moved for a directed

verdict on that ground it would have necessarily been denied. Where there is

no error, there can be no palpable error. We therefore affirm the judgment and

sentence imposed by the Graves Circuit Court.

      All sitting. All concur.

COUNSEL FOR APPELLANT:

Jamesa J . Drake
Assistant Public Advocate
Department of Public Advocacy
100 Fair Oaks Lane Suite 301
Frankfort KY 40601


COUNSEL FOR APPELLEE:

Jack Conway
Attorney General

David Wayne Barr
Assistant Attorney General
Office of Attorney General
Office of Criminal Appeals
1024 Capital Center Drive
Frankfort KY 40601-8204

                                        19